Case 20-41308           Doc 147       Filed 03/16/20 Entered 03/16/20 15:31:24                     Main Document
                                                  Pg 1 of 7


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

     In re:                                                )   Chapter 11
                                                           )
     FORESIGHT ENERGY LP, et al.,                          )   Case No. 20-41308-659
                                                           )
                             Debtors.                      )   Jointly Administered
                                                           )
                                                           )   Related Docket No.: 32

                              INTERIM ORDER AUTHORIZING
                          THE RETENTION AND EMPLOYMENT OF
                      JEFFERIES LLC AS INVESTMENT BANKER FOR THE
                       DEBTORS EFFECTIVE AS OF THE PETITION DATE

                    Upon the application (the “Application”)1 of the above-captioned debtors and

 debtors in possessions (collectively, the “Debtors”) requesting entry of an interim order (this

 “Interim Order”), pursuant to sections 327(a) and 328(a) of the Bankruptcy Code, Bankruptcy

 Rules 2014(a) and 2016, and Local Bankruptcy Rules 2014(A) and 2016-2, authorizing the

 Debtors to retain and employ Jefferies LLC (“Jefferies”) as their investment banker nunc pro tunc

 to the Petition Date, pursuant to the terms and subject to the conditions of the Engagement Letter;

 and it appearing that this Court has jurisdiction to consider the Application pursuant to 28 U.S.C.

 §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for

 the Eastern District of Missouri; and this Court having found that venue of this proceeding and the

 Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

 this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and

 adequate notice of the Application has been given and that no other or further notice is necessary;

 and upon consideration of the First Day Declarations; and upon the record of the hearing and all



 1
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.
Case 20-41308        Doc 147     Filed 03/16/20 Entered 03/16/20 15:31:24              Main Document
                                             Pg 2 of 7


 of the proceedings had before the Court; and the Court having determined that the employment of

 Jefferies is necessary and in the best interest of the estates and their creditors; and the Court being

 satisfied that Jefferies does not hold or represent any entity having an interest adverse to the

 interests of the Debtors’ estates or of any class of creditors or equity security holders and is a

 “disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code; and that

 the legal and factual bases set forth in the Application establish just cause for the relief granted

 herein; and after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Application is GRANTED on an interim basis as set forth herein.

                2.      The Debtors are authorized to retain and employ Jefferies as their

 investment banker in these chapter 11 cases, pursuant to the terms and subject to the conditions set

 forth in the Engagement Letter attached to the Application as Exhibit 1, effective as of the Petition

 Date.

                3.      Except to the extent set forth herein, the Engagement Letter, including,

 without limitation, the Fee and Expense Structure, is approved pursuant to section 328(a) of the

 Bankruptcy Code, and the Debtors are authorized to pay, reimburse, and indemnify Jefferies in

 accordance with the terms and conditions of, and at the times specified in, the Engagement Letter.

                4.      Jefferies shall file applications for allowance of compensation and

 reimbursement of expenses pursuant to and in accordance with the procedures set forth in sections

 330 and 331 of the Bankruptcy Code, such Bankruptcy Rules or Local Bankruptcy Rules as may

 then be applicable, and any other applicable orders and procedures of this Court; provided,

 however, that notwithstanding anything to the contrary in the Bankruptcy Code, the Bankruptcy

 Rules, the Local Bankruptcy Rules, any order of this Court, the Trustee Guidelines, any other
Case 20-41308        Doc 147     Filed 03/16/20 Entered 03/16/20 15:31:24              Main Document
                                             Pg 3 of 7


 guidelines regarding submission and approval of fee applications, and any other applicable orders

 or procedures of the Court, Jefferies’ professionals shall be required only to keep reasonably

 detailed summary time records in one-half hour increments, which time records shall indicate the

 total hours incurred by each professional for each day and provide a brief description of the nature

 of the work performed.

                5.      Notwithstanding anything to the contrary in this Interim Order, the

 Application or the Engagement Letter, the U.S. Trustee shall have the right to object to Jefferies’

 requests for compensation and reimbursement based on the reasonableness standard provided in

 section 330 of the Bankruptcy Code, and not section 328(a) of the Bankruptcy Code. This Interim

 Order and the record relating to this Court’s consideration of the Application shall not prejudice

 the rights of the U.S. Trustee’s right to challenge the reasonableness of Jefferies’ fees under section

 330 of the Bankruptcy Code. Accordingly, nothing in this Interim Order or the record relating to

 this Court’s consideration of the Application shall constitute a finding of fact or conclusion of law

 binding on the U.S. Trustee with respect to the reasonableness of Jefferies’ fees. Further, nothing

 in the Engagement Letter shall affect or modify the standard of review applicable to an objection

 by the U.S. Trustee under this paragraph.

                6.      The indemnification, contribution, and reimbursement provisions included

 in Schedule A to the Engagement Letter are approved, subject during the pendency of these

 chapter 11 cases to the following modifications:

                        a.     subject to the provisions of subparagraphs (b) and (d) below, the
                               Debtors are authorized to indemnify the Indemnified Persons in
                               accordance with the Engagement Letter for any claim arising from,
                               related to, or in connection with their performance of the services
                               described in the Engagement Letter; provided, however, that the
                               Indemnified Persons shall not be indemnified for any claim arising
                               from services other than the services provided under the Engagement
Case 20-41308   Doc 147     Filed 03/16/20 Entered 03/16/20 15:31:24              Main Document
                                        Pg 4 of 7


                          Letter, unless such services and the indemnification, contribution, or
                          reimbursement therefor are approved by this Court;

                   b.     notwithstanding anything to the contrary in the Engagement Letter,
                          the Debtors shall have no obligation to indemnify any person or
                          provide contribution or reimbursement to any person for any claim or
                          expense that is either (i) judicially determined (the determination
                          having become final) to have arisen primarily from that person’s gross
                          negligence or willful misconduct, or (ii) for a contractual dispute in
                          which the Debtors allege breach of Jefferies’ obligations under the
                          Engagement Letter unless this Court determines that indemnification,
                          contribution or reimbursement would be permissible pursuant to In re
                          United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003) or (iii) settled
                          prior to a judicial determination as to sub-clauses (i) or (ii) above, but
                          determined by this Court, after notice and a hearing, to be a claim or
                          expense for which that person should not receive indemnity,
                          contribution, or reimbursement under the terms of the Engagement
                          Letter as modified by this Interim Order;

                   c.     If, during the pendency of these chapter 11 cases, the indemnification
                          provided in Schedule A to the Engagement Letter is held
                          unenforceable by reason of the exclusions set forth in paragraph (b)
                          above (i.e. gross negligence, willful misconduct, or for a contractual
                          dispute in which the Debtors allege the breach of Jefferies’ obligations
                          under the Engagement Letter, unless the Court determines that
                          indemnification would be permissible pursuant to the United Artists
                          decision), and Jefferies makes a claim for the payment of any amounts
                          by the Debtors on account of the Debtors’ contribution obligations,
                          then the limitations on Jefferies’ contribution obligations set forth in
                          the second and third sentences of the fifth paragraph of Schedule A
                          shall not apply; and

                   d.     If, before the earlier of (i) the entry of an order confirming a chapter
                          11 plan in these chapter 11 cases (that order having become a final
                          order no longer subject to appeal) and (ii) the entry of an order closing
                          these chapter 11 cases, Jefferies believes that it is entitled to the
                          payment of any amounts by the Debtors on account of the Debtors’
                          indemnification, contribution or reimbursement obligations under the
                          Engagement Letter (as modified by this Interim Order), including,
                          without limitation, the advancement of defense costs, Jefferies must
                          file an application before this Court and the Debtors may not pay any
                          such amounts before the entry of an order by this Court approving the
                          payment; provided, however, that for the avoidance of doubt, this
                          subparagraph (d) is intended only to specify the period of time under
                          which this Court shall have jurisdiction over any request for fees and
                          expenses for indemnification, contribution, or reimbursement and not
Case 20-41308        Doc 147     Filed 03/16/20 Entered 03/16/20 15:31:24              Main Document
                                             Pg 5 of 7


                               a provision limiting the duration of the Debtors’ obligation to
                               indemnify Jefferies.

                7.      To the extent that there may be any inconsistency between the terms of the

 Application, the Finger Declaration, the Engagement Letter, and this Interim Order, the terms of

 this Interim Order shall govern.

                8.      Notice of the Application as provided therein is hereby deemed good and

 sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

 Local Bankruptcy Rules are satisfied by such notice.

               9.       A final hearing (the “Final Hearing”) on the Application shall be held on

 April 3, 2020 at 10:00 a.m. (prevailing Central Time) in the United States Bankruptcy Court,

 111 S. Tenth Street, Courtroom 7-North, St. Louis, Missouri 63102. Any objections or responses

 to entry of a final order on the Application shall be filed in writing with the Court by 11:59 p.m.

 (prevailing Central Time), on March 30, 2020, and shall be served on: (a) proposed counsel to

 the Debtors, Paul, Weiss, Rifkind, Wharton & Garrison LLP, (Attention: Alice Belisle Eaton and

 Patrick Steel); (b) proposed co-counsel to the Debtors, Armstrong Teasdale LLP (Attention:

 Richard W. Engel, Jr. and John G. Willard); (c) the U.S Trustee; (d) counsel to the Ad Hoc First

 Lien Group; (e) counsel to the Ad Hoc Crossover Group; (f) counsel to the Facilities Agent;

 (g) counsel to the Term Agent; (h) counsel to the Indenture Trustee; (i) counsel to the collateral

 trustee under the Debtors’ secured debt facilities; (j) counsel to the DIP Agent; (l) counsel to DIP

 Lenders; (m) counsel to Murray Energy Corporation; (n) counsel to Reserves; (o) the Internal

 Revenue Service; (p) the Securities and Exchange Commission; (q) the United States Attorney’s

 Office for the Eastern District of Missouri; (r) the state attorneys general for all states in which the

 Debtors conduct business; (n) counsel to the Committee; and (o) the holders of the 30 largest

 unsecured claims against the Debtors, on a consolidated basis (collectively, the “Notice Parties”).
Case 20-41308         Doc 147    Filed 03/16/20 Entered 03/16/20 15:31:24            Main Document
                                             Pg 6 of 7


 In the event no objections to entry of a final order on the Application are timely received, this

 Court may enter such final order without need for the Final Hearing.

               10. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order shall be immediately effective upon its entry.

                11.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

 the relief sought by the Application is necessary to avoid immediate and irreparable harm.

                12.      No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve a copy of this Interim Order on the Notice Parties, and shall file a certificate

 of service no later than twenty-four (24) hours after service.



                                                                  KATHY A. SURRATT-STATES
                                                                   Chief U.S. Bankruptcy Judge
 DATED: March 16, 2020
 St. Louis, Missouri
 jjh
Case 20-41308     Doc 147    Filed 03/16/20 Entered 03/16/20 15:31:24   Main Document
                                         Pg 7 of 7


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
